Case: 13-41270      Document: 00512768297         Page: 1    Date Filed: 09/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-41270
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 15, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RENE FLORES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:08-CR-1637-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Rene Flores pleaded guilty to conspiracy to possess with intent to
distribute methamphetamine, and the district court sentenced him to a total
of 268 months in prison. The judgment was entered on May 21, 2009, but
Flores did not file a notice of appeal. In September 2013, Flores moved for
reinstatement of the time for appealing that judgment or, alternatively, for
equitable tolling of the time to file a notice of appeal from that judgment.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41270     Document: 00512768297      Page: 2   Date Filed: 09/15/2014


                                  No. 13-41270

Because Flores had previously filed a 28 U.S.C. § 2255 motion and did not have
authorization to file another, the district court did not construe the motion for
reinstatement as a § 2255 motion. It denied the motion. The court also denied
Flores’s motion to reconsider its denial of his motion for reinstatement. Flores
filed a notice of appeal from the denial of his motions for reinstatement and for
reconsideration. The district court denied Flores’s motion for leave to proceed
in forma pauperis (IFP) and certified that an appeal would not be taken in good
faith. See FED. R. APP. P. 24(a)(4).
      Flores moves in this court for leave to proceed IFP on appeal.           He
contends that the time for filing an appeal from the judgment of conviction
should be tolled because of counsel’s failure to follow his instructions to file an
appeal. However, he does not cite to any authority for the proposition that the
district court could reopen the time for him to appeal or for the proposition that
the time for filing a notice of appeal may be equitably tolled, and none can be
found.
      Although the time for appealing a criminal judgment is not
jurisdictional, a defendant is not entitled to have his untimeliness disregarded.
United States v. Leijano-Cruz, 473 F.3d 571, 574 (5th Cir. 2006). The district
court did not err in enforcing the time limitations for appealing a criminal
judgment    and   denying    Flores’s   motions    for   reinstatement   and    for
reconsideration. See id. Flores’s motion for leave to proceed IFP on appeal is
DENIED, and the appeal is DISMISSED as frivolous. See 5TH CIR. R. 42.2;
United States v. Vivar-Villareal, 364 F. App’x 166, 167 (5th Cir. 2010);




                                        2